DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “wherein applying the mixture includes delivering the ion-rich fluid and oxidation-reduction potential increasing fluid separately to the potential infection site to form a charged fluid at the potential infection site”. It is unclear in the claim language if the mixture comprises two fluids mixed prior to application to the infection site or if two fluids are separately applied and then mixed at the infection site. For this reason, claim 12 would be considered indefinite and is unable to be examined. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 7-9, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards (US 20170239455 A1).
	Regarding Claim 1, Richard teaches a method for irrigating a wound (apparatus for disinfecting a site of infection with molecular iodine solutions, see Abstract), the method comprising: keeping a first fluid separate from a second fluid in a container (first vessel (113) defines a first chamber (127) for containing molecular iodine in a solvent and second vessel (115) defines a second chamber (131) for fluids, see Paragraph [0036-0037]) (see Figure 3-4), the first fluid including an ion rich compound having free available ions (first fluid can container molecular iodine in a solvent, see Paragraph [0036]), and the second fluid including an oxidation-reduction potential increasing compound (an application solution comprising perfumes, surface coating agents, water, ethanol, thickening and texture materials, surfactants, coloring agents and the like, see Paragraph [0037]); mixing the first fluid with the second fluid in a fluid charging portion of the container to form an ionically charged fluid (mixer (123) combines the molecular iodine solution and the application solution to distribute the molecular iodine throughout the final dispensed solution, the administration formulation, see Paragraph [0040]) (see Figure 3); and applying the ionically charged fluid to the wound to increase antimicrobial activity at the wound (applying the ionically charged iodine solution to the site of infection, see Paragraph [0011], and increased antimicrobial activity is a natural result of iodine solution contacting an infection site) (see Figure 3).
Regarding Claim 7, Richard further teaches wherein mixing the first fluid and the second fluid includes actuating a release to combine the first and second fluids in the fluid charging portion (valves (121) can be controlled/actuated to open and close the first and second vessels (113 and 115) to allow the iodine solvent or application solution to pass through to the mixer (123), see Paragraph [0039]).
Regarding Claim 8, Richard further teaches wherein actuating the release includes creating a vacuum in the container to draw the first and second fluids into the fluid charging portion (actuating valves (121) are in fluid communication with mixer (123) draws fluids into the mixer, see Paragraph [0040]) (the opening of empty space within mixer (123) would create a vacuum within the first and second chambers (113 and 115) to draw fluids out).
Regarding Claim 9, Richard teaches an infection suppression method (apparatus for disinfecting a site of infection with molecular iodine solutions, see Abstract) comprising: separately housing an ion-rich fluid having free available ions (first vessel (113) defines a first chamber (127) for containing molecular iodine in a solvent, see Paragraph [0036-0037]) (see Figure 3-4) and an oxidation-reduction potential increasing fluid (a second vessel (115) defines a second chamber (131) for fluids such as perfumes, surface coating agents, water, ethanol, thickening and texture materials, surfactants, coloring agents and the like, see Paragraph [0037]); and suppressing infectious activity by applying a mixture of the ion-rich fluid and oxidation- reduction potential increasing fluids at a potential infection site to increase an oxidation-reduction potential of the potential infection site and reduce bacterial proliferation (mixer (123) combines the molecular iodine solution and the application solution to distribute the molecular iodine throughout the final dispensed solution, the administration formulation, see Paragraph [0040]) (applying the ionically charged iodine solution to the site of infection, see Paragraph [0011]) (see Figure 3). 
Regarding Claim 13, Richard further teaches wherein applying a mixture includes delivering the ion-rich fluid and oxidation-reduction potential increasing fluid to a charging portion to form the mixture, and releasing the mixture onto the potential infection site (mixer (123) combines the molecular iodine solution and the application solution to distribute the molecular iodine throughout the final dispensed solution, the administration formulation, see Paragraph [0040]) (see Figure 3).
Regarding Claim 15, Richard teaches a wound irrigation system (apparatus for disinfecting a site of infection with molecular iodine solutions, see Abstract) comprising: a first fluid including an ion rich compound having free available ions (first vessel (113) defines a first chamber (127) for containing molecular iodine in a solvent, see Paragraph [0036-0037]) (see Figure 3-4); and a second fluid including an oxidation-reduction potential increasing compound (a second vessel (115) defines a second chamber (131) for fluids such as perfumes, surface coating agents, water, ethanol, thickening and texture materials, surfactants, coloring agents and the like, see Paragraph [0037]), the second fluid housed separately from the first fluid (the first and second chambers being separate, see Figure 3 and 4), wherein mixing the first and second fluids in a charging area forms an ionically charged fluid with an oxidation-reduction potential higher than a wound site oxidation-potential (mixer (123) combines the molecular iodine solution and the application solution to distribute the molecular iodine throughout the final dispensed solution, the administration formulation, see Paragraph [0040]) , and wherein the ionically charged fluid increases the wound site oxidation-potential upon application (applying the ionically charged iodine solution to the site of infection, see Paragraph [0011]) (see Figure 3).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2, 3, 10, 11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 20170239455 A1) in view of Le Ouay et al. (US 20150216765 A1), hereinafter referred to as “Le Ouay”.
Regarding Claim 2, Richard teaches all of the limitations discussed above in claim 1. However, Richard does not explicitly disclose wherein the first fluid includes a source of zinc ions, silver ions, copper ions, or a mixture thereof, and the second fluid includes a source of chlorite ions.
Le Ouay teaches an endodontic irrigation solution obtained by mixing two preparations A and B, preferably being in the form of liquid solutions, preferably aqueous solutions; Solution A contains an oxidizing agent and a chelating agent; Solution B contains hybrid nanoparticles with a core-shell structure and a surfactant (see Paragraph [0029]); wherein the first fluid includes a source of zinc ions, silver ions, copper ions, or a mixture thereof (the hybrid nanoparticles comprise silver core nanoparticles and silica shell nanoparticles (Ag@SiO.sub.2), and the surfactant is CTAN (cetyl trimethylammonium nitrate), see Paragraph [0030]), and the second fluid includes a source of chlorite ions (Other oxidizing agents can be used as a replacement for, or in addition to, the hydrogen peroxide, for example, a hypochlorite, see Paragraph [0054]).
Richards and Le Ouay are analogous art because both deal with irrigation solutions for treating sites of infections. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the irrigating fluids of Richards and replace it with the irrigation fluids comprising silver core nanoparticles and hypochlorite, as taught by Le Ouay. Le Ouay teaches silver nanoparticles are in fact known in the medical field for their antibacterial properties. The oxidation of the antibacterial nanoparticles begins after the first and second preparations are mixed causing progressive release of ions which exert an antibacterial action. The two liquid preparations A and B parameters can be selected to obtain a strong disinfectant effect throughout the endodontic treatment and/or a longer-term effect (see Paragraph [0010]).
Regarding Claim 3, Richard teaches all of the limitations discussed above in claim 1. However, Richard does not explicitly disclose wherein the first fluid and/or second fluid further include an antibiotic compound, an antiseptic compound, or both.
Le Ouay teaches an endodontic irrigation solution obtained by mixing two preparations A and B, preferably being in the form of liquid solutions, preferably aqueous solutions; Solution A contains an oxidizing agent and a chelating agent; Solution B contains hybrid nanoparticles with a core-shell structure and a surfactant (see Paragraph [0029]); wherein the first fluid and/or second fluid further include an antibiotic compound, an antiseptic compound, or both (the hybrid nanoparticles comprise silver core nanoparticles and silica shell nanoparticles (Ag@SiO2), and the surfactant is CTAN (cetyl trimethylammonium nitrate), see Paragraph [0030]) (Silver nanoparticles are in fact known in the medical field for their antibacterial properties, see Paragraph [0004]).
Richards and Le Ouay are analogous art because both deal with irrigation solutions for treating sites of infections. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the irrigating fluids of Richards and replace it with the irrigation fluids comprising silver core nanoparticles and hypochlorite, as taught by Le Ouay. Le Ouay teaches silver nanoparticles are in fact known in the medical field for their antibacterial properties. The oxidation of the antibacterial nanoparticles begins after the first and second preparations are mixed causing progressive release of ions which exert an antibacterial action. The two liquid preparations A and B parameters can be selected to obtain a strong disinfectant effect throughout the endodontic treatment and/or a longer-term effect (see Paragraph [0010]).
Regarding Claim 10, Richard teaches all of the limitations discussed above in claim 9. However, Richard does not explicitly disclose wherein the ion-rich fluid includes a source of zinc ions, copper ions, silver ions, or a mixture thereof.
Le Ouay teaches an endodontic irrigation solution obtained by mixing two preparations A and B, preferably being in the form of liquid solutions, preferably aqueous solutions; Solution A contains an oxidizing agent and a chelating agent; Solution B contains hybrid nanoparticles with a core-shell structure and a surfactant (see Paragraph [0029]); wherein the ion-rich fluid includes a source of zinc ions, copper ions, silver ions, or a mixture thereof (the hybrid nanoparticles comprise silver core nanoparticles and silica shell nanoparticles (Ag@SiO2)).
Richards and Le Ouay are analogous art because both deal with irrigation solutions for treating sites of infections. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the irrigating fluids of Richards and replace it with the irrigation fluids comprising silver core nanoparticles, as taught by Le Ouay. Le Ouay teaches silver nanoparticles are in fact known in the medical field for their antibacterial properties. The oxidation of the antibacterial nanoparticles begins after the first and second preparations are mixed causing progressive release of ions which exert an antibacterial action. The two liquid preparations A and B parameters can be selected to obtain a strong disinfectant effect throughout the endodontic treatment and/or a longer-term effect (see Paragraph [0010]).
Regarding Claim 11, Richard teaches all of the limitations discussed above in claim 9. However, Richard does not explicitly disclose wherein the oxidation-reduction potential increasing fluid includes a source of chlorite ions.
Le Ouay teaches an endodontic irrigation solution obtained by mixing two preparations A and B, preferably being in the form of liquid solutions, preferably aqueous solutions; Solution A contains an oxidizing agent and a chelating agent; Solution B contains hybrid nanoparticles with a core-shell structure and a surfactant (see Paragraph [0029]); wherein the oxidation-reduction potential increasing fluid includes a source of chlorite ions (Other oxidizing agents can be used as a replacement for, or in addition to, the hydrogen peroxide, for example, a hypochlorite, see Paragraph [0054]).
Richards and Le Ouay are analogous art because both deal with irrigation solutions for treating sites of infections. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the irrigating fluids of Richards and replace it with the irrigation fluids comprising hypochlorite, as taught by Le Ouay. The oxidation of the antibacterial nanoparticles begins after the first and second preparations are mixed causing progressive release of ions which exert an antibacterial action. The two liquid preparations A and B parameters can be selected to obtain a strong disinfectant effect throughout the endodontic treatment and/or a longer-term effect (see Paragraph [0010]).
Regarding Claim 14, Richard teaches all of the limitations discussed above in claim 9. However, Richard does not explicitly disclose wherein the mixture further includes an antiseptic fluid, an antibacterial fluid, a vitamin-rich fluid, a protein, or mixtures thereof.
Le Ouay teaches an endodontic irrigation solution obtained by mixing two preparations A and B, preferably being in the form of liquid solutions, preferably aqueous solutions; Solution A contains an oxidizing agent and a chelating agent; Solution B contains hybrid nanoparticles with a core-shell structure and a surfactant (see Paragraph [0029]); wherein the first fluid and/or second fluid further include an antiseptic fluid, an antibacterial fluid, a vitamin-rich fluid, a protein, or mixtures thereof (the hybrid nanoparticles comprise silver core nanoparticles and silica shell nanoparticles (Ag@SiO2), and the surfactant is CTAN (cetyl trimethylammonium nitrate), see Paragraph [0030]) (Silver nanoparticles are in fact known in the medical field for their antibacterial properties, see Paragraph [0004]).
Richards and Le Ouay are analogous art because both deal with irrigation solutions for treating sites of infections. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the irrigating fluids of Richards and replace it with the irrigation fluids comprising silver core nanoparticles and hypochlorite, as taught by Le Ouay. Le Ouay teaches silver nanoparticles are in fact known in the medical field for their antibacterial properties. The oxidation of the antibacterial nanoparticles begins after the first and second preparations are mixed causing progressive release of ions which exert an antibacterial action. The two liquid preparations A and B parameters can be selected to obtain a strong disinfectant effect throughout the endodontic treatment and/or a longer-term effect (see Paragraph [0010]).
Regarding Claim 16, Richard teaches all of the limitations discussed above in claim 15. However, Richard does not explicitly disclose wherein the first fluid includes a source of zinc ions, silver ions, copper ions, or a mixture thereof, and the second fluid includes a source of chlorite ions.
Le Ouay teaches an endodontic irrigation solution obtained by mixing two preparations A and B, preferably being in the form of liquid solutions, preferably aqueous solutions; Solution A contains an oxidizing agent and a chelating agent; Solution B contains hybrid nanoparticles with a core-shell structure and a surfactant (see Paragraph [0029]); wherein the first fluid includes a source of zinc ions, silver ions, copper ions, or a mixture thereof (the hybrid nanoparticles comprise silver core nanoparticles and silica shell nanoparticles (Ag@SiO.sub.2), and the surfactant is CTAN (cetyl trimethylammonium nitrate), see Paragraph [0030]), and the second fluid includes a source of chlorite ions (Other oxidizing agents can be used as a replacement for, or in addition to, the hydrogen peroxide, for example, a hypochlorite, see Paragraph [0054]).
Richards and Le Ouay are analogous art because both deal with irrigation solutions for treating sites of infections. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the irrigating fluids of Richards and replace it with the irrigation fluids comprising silver core nanoparticles and hypochlorite, as taught by Le Ouay. Le Ouay teaches silver nanoparticles are in fact known in the medical field for their antibacterial properties. The oxidation of the antibacterial nanoparticles begins after the first and second preparations are mixed causing progressive release of ions which exert an antibacterial action. The two liquid preparations A and B parameters can be selected to obtain a strong disinfectant effect throughout the endodontic treatment and/or a longer-term effect (see Paragraph [0010]).
Regarding Claim 17, Richard teaches all of the limitations discussed above in claim 15. However, Richard does not explicitly disclose wherein the first fluid, the second fluid, or both, include an antiseptic compound, antibiotic compound, a vitamin-rich compound, a protein, or a mixture thereof.
Le Ouay teaches an endodontic irrigation solution obtained by mixing two preparations A and B, preferably being in the form of liquid solutions, preferably aqueous solutions; Solution A contains an oxidizing agent and a chelating agent; Solution B contains hybrid nanoparticles with a core-shell structure and a surfactant (see Paragraph [0029]); wherein the first fluid and/or second fluid further include an antiseptic compound, antibiotic compound, a vitamin-rich compound, a protein, or a mixture thereof (the hybrid nanoparticles comprise silver core nanoparticles and silica shell nanoparticles (Ag@SiO2), and the surfactant is CTAN (cetyl trimethylammonium nitrate), see Paragraph [0030]) (Silver nanoparticles are in fact known in the medical field for their antibacterial properties, see Paragraph [0004]).
Richards and Le Ouay are analogous art because both deal with irrigation solutions for treating sites of infections. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the irrigating fluids of Richards and replace it with the irrigation fluids comprising silver core nanoparticles and hypochlorite, as taught by Le Ouay. Le Ouay teaches silver nanoparticles are in fact known in the medical field for their antibacterial properties. The oxidation of the antibacterial nanoparticles begins after the first and second preparations are mixed causing progressive release of ions which exert an antibacterial action. The two liquid preparations A and B parameters can be selected to obtain a strong disinfectant effect throughout the endodontic treatment and/or a longer-term effect (see Paragraph [0010]).
8.	Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 20170239455 A1) and Le Ouay (US 20150216765 A1), as applied in claim 3 and 17, and in further view of Rucinski (WO 2005030297 A1).
	Regarding Claim 5 and 19, Richards and Le Ouay teach all of the limitations as discussed above in claims 3 and 17. However, Richard and Le Ouay do not explicitly disclose wherein the antiseptic includes chlorhexidine gluconate, cetylpyridinum chloride, or a mixture thereof.
	Rucinski teaches wound irrigation device (see Figure 1) wherein the device comprises a squeezable reservoir housing having a wall (60) that forms a reservoir that can contain therein an irrigation material; wherein the solution is preferably sterile and at the discretion of the user or manufacturer of the irrigation solution can additionally comprise an antibacterial and/or antifungal component (see pg. 12 lines 18-21); and the antiseptic agents most commonly used in wound care at present include: Hi-Bi-clens-chlorhexidine gluconate plus a sudsing base (see Pg. 13 line 5).
	Richards, Le Ouay, and Rucinski are analogous art because all teach a wound irrigation device. 
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the wound irrigation solution of Richards and further include the irrigation solution comprising an antibacterial and/or antifungal component such as chlorhexidine gluconate, as taught by Rucinski. Rucinski teaches the invention provides novel, inexpensive, and highly effective methods and devices for convenient and effective wound irrigation (see Pg. 6 lines 27-28). 
9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 20170239455 A1) in view of Balsmo (US 20170080219 A1).
Regarding Claim 6, Richard teaches all of the limitations, as discussed above in claim 1, and further teaches wherein applying the ionically charged fluid includes delivering the ionically charged fluid to the wound (see Paragraph [0011]). However, Richard does not explicitly disclose delivering the ionically charged fluid to the wound via an irrigator sleeve configured to at least partially enclose the wound.
Balsmo teaches an apparatus for managing a wound (see abstract) comprising delivering an ionizable wound healing agent (21) via an irrigator sleeve (via expandable wound conforming device (13), see Figure 1) configured to at least partially enclose the wound (wound conforming device (13) overlies and contact wound tissue (20), see Figure 3A-D).
Richard and Balsmo are analogous art because both deal with irrigation solutions for treating sites of infections. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the apparatus of Richard and further include an irrigator sleeve connected to a source of ionically charged fluids, as taught by Balsmo. Balsmo teaches the irrigator sleeve can be used to increase the penetration of a wound healing agent into the wound tissue, and thus potentially decrease healing time, likelihood of infection, and prevalence of chronic wounds. The invention can also be used to degrade biofilm tissue in and around a wound. (see Paragraph [0027]).
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 20170239455 A1) and Le Ouay (US 20150216765 A1), as applied in claim 17, and in further view of Blott et al. (WO 2005046761 A1), hereinafter referred to as “Blott”.
Regarding Claim 20, Richards and Le Ouay teach all of the limitations as discussed above in claim 17. However, Richard and Le Ouay do not explicitly disclose wherein the vitamin-rich compound includes Vitamin A, Vitamin C, Vitamin D, Vitamin E, Vitamin B1.6, Vitamin Bit, or mixtures thereof.
Blott teaches an apparatus for cleansing and applying therapy to wounds, in which irrigation fluid containing a physiologically active material from a reservoir connected to a conformable wound dressing (see Abstract), wherein the irrigation supplied to the wound dressing under a positive pressure on the wound bed may alternatively or additionally, where appropriate, contain nutrients such as vitamins (see Col. 7 lines 27-33) including ascorbic acid (vitamin C) and Vitamin E, and mixtures thereof (see Col. 42 lines 23-27).
Richards, Le Ouay, and Blott are analogous art because all teach a wound irrigation device. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the wound irrigation solution of Richards and further include nutrients such as vitamins, as taught by Blott. Blott teaches vitamins contain nutrients for wound cells to aid proliferation or migration or the synthesis of matrix components or factors beneficial to wound healing (see Col. 7 lines 27-30).
Allowable Subject Matter
11.	Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claims 4 and 18 are allowable for reciting, inter alia, “a third fluid having antiseptic and/or antibiotic properties separate from the first and second fluids, and mixing the third fluid in the fluid charging portion with the first and second fluids to form the ionically charged fluid”.
Richards teaches an apparatus for disinfecting a site of infection that only keeps a first fluids and a second fluid in a container, the first and second fluids being contained in a first and second chamber and mixed in a fluid charging portion of the apparatus to form an ionically charged iodine solution to a wound site. However, Richards fails to teach a third fluid separate from the first and second fluids being mixed at the fluid charging portion. As it currently is presented Richards only teaches two fluids to be mixed in the fluid charging portion and not three. 
LeJuene et al. (US 9556471 B2) teaches a readily dispensable aqueous delivery vehicle that can be used to deliver enzyme chemistry to a surface in order to identify the presence of a target chemical (see abstract); the liquid dispensing device allowing the liquids to be placed in multiple chambers (see Col. 6 lines 51-53). However, LeJeune et al. fails to teach the liquids having antiseptic and/or antibiotic properties. Also, it would be unreasonable to combine LeJuene et al. with Richards because the fluid dispensing device of LeJuene deals with an enzyme containing liquid for detecting of analytes on surfaces and not for irrigating sites of infection.  
Becker et al. (US 6319243 B1) teaches containers and methods for storing medical solutions (see abstract), the containers and methods for storing components that are to be admixed together to create a final solution; the apparatus comprising a container (10) having at least three chambers (12, 14, and 16) (see Figure 1). However, Becker et al. fails to teach the liquids having antiseptic and/or antibiotic properties. The apparatus of Becker et al. deals with providing nutrients to the patients i.e. amino acids, dextrose, vitamins, etc. and not irrigating a site of infection as taught in Richards. There is no prior art that reads on the combination of limitations from claim 4 or 18. Therefore the combination of limitations would be considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (11/4/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        

/SUSAN S SU/Primary Examiner, Art Unit 3781
4 November 2022